DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 5/23/2021 have been entered.  Claims 18, 19, 22-24, 26-30, 33 and 34 have been amended.  Claims 1-17, 20, 25, 31 have been cancelled.  No claims have been added.  Claims 18, 19, 21-24, 26-30 and 32-34 are currently pending in this application, with claims 18, 24 and 29 being independent.  This Action is made FINAL.	

Information Disclosure Statement
The information disclosure statements submitted on 3/22/2021 has been considered by the Examiner and made of record in the application file.

Response to Arguments
Objections for Minor Informalities
Applicant’s arguments filed 5/23/2021 with respect to the objection to claims 23, 28 and 34 for minor informalities and the 35 USC 112 rejection of claims 26, 27, 36 and 37 have been fully considered and are persuasive.  This objection is withdrawn.

35 USC 102/103 Rejections
Applicant's arguments on pages 8-12 that were filed 4/29/2021 have been fully considered, but they are not persuasive, for the following reasons:
Applicant argues on pages 10-12 that none of the previously used references teach the new claim limitations of ““radio resource control (RRC) reconfiguration 
Regarding the RRC reconfiguration, as stated in [0094] of the Susitaival reference, the UE performs the handover towards the target cell in accordance with the associated RRCConnectionReconfiguration.  Regarding the handover execution condition information and a configuration for a handover candidate cell, as also stated in [0094], the UE is configured with several conditional HO commands, and when the condition of one of these HO is fulfilled, the UE performs the handover in accordance with the associated RRCConnectionReconfiguration.
Regarding the handover execution condition information being generated by the source base station, as stated in [0091], the UE derives the target cell configuration based on the source cell configuration stored upon reception of the HO/handover command and the parameters provided in the conditional HO command.
Applicant’s arguments with respect to the rest of the references not teaching the new limitations have been considered but are moot because the new ground of rejection does not rely on these references that were applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that claim 18 is explicitly directed toward a method “of a UE”
and includes that steps of “receiving… information” and “starting to evaluate”.  The details of the received information are not utilized by any step of the method and are therefore considered nonfunctional descriptive material not carrying patentable weight.

Similarly, claim 24 is directed toward “a method of a source base station” comprising steps of configuring and transmitting (two steps) however the ‘wherein’ clause limiting the “RRC” is totally irrelevant as it plays no role in the recited method.  For compact prosecution, art has been applied to all limitations regardless of their patentable weight.
Similarly, claim 29 is directed to “A UE” and is patentably defined by its structure (receiver, controller) and therefore the wherein clauses limiting “RRC information” and the origin of the “handover execution condition information” (by source base station) do not carry patentable weight.  For compact prosecution, art has been applied to all limitations regardless of their patentable weight.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 18, 19, 21-23, 29, 30 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the target cell" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 19 and 21-23 are also rejected under 35 USC 112(b) by virtue of their 
dependency on claim 18.

Claim 29 recites the limitation "the target cell" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 30 and 32-34 are also rejected under 35 USC 112(b) by virtue of their 
dependency on claim 18.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 19, 21, 23, 29, 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu, et al (US PG Publication 2015/0312818), hereafter Yiu, in view of Susitaival, et al (US PG Publication 2019/0281511), hereafter Susitaival.

The equivalent citations from US Provisional Application# 62/446,822, to which US PG Publication 2019/0281511 has priority, are shown below, in order of appearance in the rejection.


Citation Used		Equivalent Citation from US Provisional Application
[0094]			[0063]
[0091]			[0060]
[0093]			[0062]
[0005]			[0004]

	Regarding claim 18, Yiu teaches a method of a user equipment (UE) for performing a UE based handover, the method comprising:

([0015] - The UE 102 may receive, from the eNB 104, a measurement report configuration message that includes multiple measurement events to be determined at the UE as part of a potential handover process
[0021] - The PDSCH carries user data and higher-layer signaling to a UE. The physical downlink control channel (PDCCH) carries information about the transport format and resource allocations related to the PDSCH channel. The downlink resource assignment information made by the eNB is sent to a UE 102 on the control channel (PDCCH) used for (assigned to) the UE); and
upon receiving the handover execution condition information, starting, by the UE, to evaluate whether to execute a handover procedure to the target cell
([0030] - The UE 102 operating in the network may monitor different cells (macro and micro) in order to determine whether to handover).
Yiu does not teach
wherein a radio resource control (RRC) reconfiguration information includes the handover execution condition information and a configuration for a handover candidate cell, and
wherein the handover execution condition information is generated by the source base station.

wherein a radio resource control (RRC) reconfiguration information includes the handover execution condition information and a configuration for a handover candidate cell
([0094] - The UE might have been configured with several conditional HO commands.  When the condition of one of these HO is fulfilled, the UE performs the handover towards the target cell in accordance with the associated RRCConnectionReconfiguration), and
wherein the handover execution condition information is generated by the source base station
([0091] - When the HO is triggered, the UE derives the corresponding target cell configuration based on the source cell configuration stored upon reception of the HO command and the parameters provided in the conditional HO command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu, which includes receiving handover condition information from a source base station, to include Susitaival’s teaching of releasing handover configuration information, for the benefit of efficiently signalling the target link configuration relative to the source link configuration, yet still ensuring that the signalled target link configuration is recoverable or otherwise determinable even if the source link configuration changes (see [0005]).

Regarding claim 19, Yiu, in view of Susitaival, teaches the method according to claim 18.
Susitaival further teaches
further comprising:
after the handover procedure is executed, releasing all handover execution condition information configured for the UE and the configuration for the handover candidate cell	
([0093] - The source cell should inform other target cells (if any) with which it had prepared a HO for the UE, that they may release their preparation for the inbound HO of the UE
[0094] – Similarly, the UE might have been configured with several conditional HO commands.  When the condition of one of these HO is fulfilled, the UE performs the handover towards the target cell in accordance with the associated RRCConnectionReconfiguration.  According to one embodiment, the UE discards all other pending HO command (if any) upon executing mobility towards a target cell.  This may be triggered due to fulfillment of a conditional handover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu, in view of Susitaival, which includes receiving handover condition information from a source base station, to include Susitaival’s teaching of 
		
Regarding claim 21, Yiu, in view of Susitaival, teaches the method according to claim 18.
Yiu further teaches
wherein the handover execution condition information is associated with a measurement identifier identifying a measurement configuration
([0034] - A measurement report configuration message may be received at the UE 102.  The measurement report configuration message may include multiple measurement events to be determined at the UE 102 for candidate handover cells). 
 

Regarding claim 23, Yiu, in view of Susitaival, teaches the method according to claim 18.
Yiu further teaches 
wherein the handover execution condition information further includes a separate handover execution condition for each target cell or target base station
([0058] - Measurement events (Events A1-A6) included in the measurement report configuration message may be determined for each candidate handover cell).

Regarding claim 29, Yiu teaches a user equipment (UE) for performing a UE based handover, the user equipment comprising:
a receiver configured to receive high layer signaling including UE based handover command information and handover execution condition information for executing the UE based handover command from a source base station
([0015] - The UE 102 may receive, from the eNB 104, a measurement report configuration message that includes multiple measurement events to be determined at the UE as part of a potential handover process
[0021] - The PDSCH carries user data and higher-layer signaling to a UE.  The physical downlink control channel (PDCCH) carries information about the transport format and resource allocations related to the PDSCH channel.  The downlink resource assignment information made by the eNB is sent to a UE 102 on the control channel (PDCCH) used for (assigned to) the UE);
a controller configured to start to evaluate whether to execute a handover procedure to the target cell upon receiving the handover execution condition information
([0030] - The UE 102 operating in the network may monitor different cells (macro and micro) in order to determine whether to handover).

wherein a radio resource control (RRC) reconfiguration information includes the handover execution condition information and a configuration for a handover candidate cell, and
wherein the handover execution condition information is generated by the source base station.
In the same field of endeavor, Susitaival teaches the limitations not taught by Yiu, including
wherein a radio resource control (RRC) reconfiguration information includes the handover execution condition information and a configuration for a handover candidate cell
([0094] - The UE might have been configured with several conditional HO commands.  When the condition of one of these HO is fulfilled, the UE performs the handover towards the target cell in accordance with the associated RRCConnectionReconfiguration), and
wherein the handover execution condition information is generated by the source base station
([0091] - When the HO is triggered, the UE derives the corresponding target cell configuration based on the source cell configuration stored upon reception of the HO command and the parameters provided in the conditional HO command).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu, which 

Regarding claim 30, Yiu, in view of Susitaival, teaches the user equipment according to claim 29.
Susitaival further teaches
wherein after the handover procedure is executed, the controller releases all handover execution condition information configured for the UE and the configuration for the handover candidate cell	
([0093] - The source cell should inform other target cells (if any) with which it had prepared a HO for the UE, that they may release their preparation for the inbound HO of the UE
[0094] – Similarly, the UE might have been configured with several conditional HO commands.  When the condition of one of these HO is fulfilled, the UE performs the handover towards the target cell in accordance with the associated RRCConnectionReconfiguration.  According to one embodiment, the UE discards all other pending HO command (if any) upon executing mobility towards a target cell.  This may be triggered due to fulfillment of a conditional handover).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu, in view of Susitaival, which includes receiving handover condition information from a source base station, to include Susitaival’s teaching of releasing handover configuration information, for the benefit of efficiently signalling the target link configuration relative to the source link configuration, yet still ensuring that the signalled target link configuration is recoverable or otherwise determinable even if the source link configuration changes (see [0005]).


Regarding claim 32, Yiu, in view of Susitaival, teaches the user equipment according to claim 29.
Yiu further teaches
wherein the handover execution condition information is associated with a measurement identifier identifying a measurement configuration
([0034] - A measurement report configuration message may be received at the UE 102.  The measurement report configuration message may include multiple measurement events to be determined at the UE 102 for candidate handover cells).


Yiu further teaches 
wherein the handover execution condition information further includes a separate handover execution condition for each target cell or target base station
([0058] - Measurement events (Events A1-A6) included in the measurement report configuration message may be determined for each candidate handover cell).

Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu, in view of Susitaival, and further in view of Axmon, et al (US PG Publication 2016/0021695), hereafter Axmon.
Regarding claim 22, Yiu, in view of Susitaival, teaches the method according to claim 18.
Yiu, in view of Susitaival, does not teach
further comprising: 
controlling a measure reporting operation for a handover execution event not to be triggered when the handover procedure is executed according to the handover execution condition information.
In the same field of endeavor, Axmon teaches the limitations not taught by Yiu, in view of Susitaival, including
further comprising: 

([0032] Besides a threshold value for the time difference to the reference cell, the event trigger (for the report) may also contain an absolute or relative threshold for signal power, signal quality, signal to interference ratio, or similar kind of metric that prevents the UE from reporting cells (reporting includes HO Events A1-A6, see [0130]-[0135]) that would not be interesting for usage in radio resource aggregation (e.g., CoMP operation)
[0197] - Capability information is typically sent, where the information may be sent after cell change (e.g., handover etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu, in view of Susitaival, which includes receiving handover condition information from a source base station, to include Axmon’s teaching of not triggering handover information reporting, for the benefit of selecting radio resources for the aggregation of radio resources of a telecommunications network (see [0001]).

Regarding claim 33, Yiu, in view of Susitaival, teaches the user equipment according to claim 29.
Yiu, in view of Susitaival, does not teach

In the same field of endeavor, Axmon teaches the limitations not taught by Yiu, in view of Susitaival, including
wherein when the handover procedure is executed according to the handover execution condition information, the controller further controls a measure reporting operation for a handover execution event not to be triggered
([0032] Besides a threshold value for the time difference to the reference cell, the event trigger (for the report) may also contain an absolute or relative threshold for signal power, signal quality, signal to interference ratio, or similar kind of metric that prevents the UE from reporting cells (reporting includes HO Events A1-A6, see [0130]-[0135]) that would not be interesting for usage in radio resource aggregation (e.g., CoMP operation)
[0197] - Capability information is typically sent, where the information may be sent after cell change (e.g., handover etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu, in view of Susitaival, which includes receiving handover condition information from a source base station, to include Axmon’s teaching of not triggering handover information reporting, for the benefit of selecting radio resources for the aggregation of radio resources of a telecommunications network (see [0001]).


Claims 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu, in view of Kim, et al (US PG Publication 2016/0262118), hereafter Kim, and further in view of Susitaival.

The equivalent citations from US Provisional Application# 62/446,822, to which US PG Publication 2019/0281511 has priority, are shown below, in order of appearance in the rejection.

Citation Used		Equivalent Citation from US Provisional Application
[0094]			 [0063]
[0091]			[0060]
[0093]			[0062]
[0005]			[0004]


Regarding claim 24, Yiu teaches a method of a source base station for performing a user equipment (UE) based handover, the method comprising:
Configuring, by the source base station, handover execution condition information for performing a UE based handover command
([0015] - The UE 102 may receive, from the eNB 104, a measurement report configuration message that includes multiple measurement events to be determined at the UE as part of a potential handover process);
transmitting, from the source base station, to a UE, high layer signaling including handover execution condition information and UE based handover command information
([0015] - The UE 102 may receive, from the eNB 104, a measurement report configuration message that includes multiple measurement events to be determined at the UE as part of a potential handover process
[0021] - The PDSCH carries user data and higher-layer signaling to a UE.  The physical downlink control channel (PDCCH) carries information about the transport format and resource allocations related to the PDSCH channel.  The downlink resource assignment information made by the eNB is sent to a UE 102 on the control channel (PDCCH) used for (assigned to) the UE).
Yiu does not teach
when the handover execution condition information is changed, transmitting, from the source base station, to the UE, second high layer signaling including changed handover execution condition information and UE based handover command information,
wherein a radio resource control (RRC) reconfiguration information includes the handover execution condition information and a configuration for a handover candidate cell.

when the handover execution condition information is changed, transmitting, to the UE, second high layer signaling including changed handover execution condition information and UE based handover command information
(Fig. 10 – ENB includes upper layer devices 1025 and 1030
[0178] - The ENB 1110 is capable of configuring measurements to the UE 1105 based on the received information in operation 1130.  Measurements can be configured according to various objectives.  For example, measurement can be configured so that the UE 1105 continues to measure nearby cells for a specific frequency in order to ensure the mobility of UE 1105
[0183] When receiving the measurement report control message from a UE, the ENB 1110 is capable of performing radio resource management (RRM), referring to a measurement result of the measurement report message, in operation 1165.  For example, the ENB 1110 can: hand over the UE 1105; add a new serving cell to the UE 1105; or replace a serving cell configured in the UE 1105 with another serving cell, referring to a measurement result of the measurement report message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu, which includes receiving handover condition information from a source base station, to include Kim’s teaching of changing a cell measurement reporting configuration 
Yiu, in view of Kim, does not teach
wherein a radio resource control (RRC) reconfiguration information includes the handover execution condition information and a configuration for a handover candidate cell.
In the same field of endeavor, Susitaival teaches the limitations not taught by Yiu, in view of Kim, including
wherein a radio resource control (RRC) reconfiguration information includes the handover execution condition information and a configuration for a handover candidate cell
([0094] - The UE might have been configured with several conditional HO commands.  When the condition of one of these HO is fulfilled, the UE performs the handover towards the target cell in accordance with the associated RRCConnectionReconfiguration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yiu, which includes receiving handover condition information from a source base station, to include Susitaival’s teaching of releasing handover configuration information, for the benefit of efficiently signalling the target link configuration relative to the source link configuration, yet still ensuring that the signalled target link configuration is recoverable or otherwise determinable even if the source link configuration changes (see [0005]).

Regarding claim 26, Yiu, in view of Kim, and further in view of Susitaival, teaches the method according to claim 24.
Susitaival further teaches
wherein, after a handover procedure is executed, the UE releases all handover execution condition information configured for the UE and the configuration for the handover candidate cell.
In the same field of endeavor, Susitaival teaches the limitations not taught by Yiu, in view of Kim, including
wherein, after a handover procedure is executed, the UE releases all handover execution condition information configured for the UE and the configuration for the handover candidate cell
([0093] - The source cell should inform other target cells (if any) with which it had prepared a HO for the UE, that they may release their preparation for the inbound HO of the UE
[0094] – Similarly, the UE might have been configured with several conditional HO commands.  When the condition of one of these HO is fulfilled, the UE performs the handover towards the target cell in accordance with the associated RRCConnectionReconfiguration.  According to one embodiment, the UE discards all other pending HO command (if any) upon executing mobility towards a target cell.  This may be triggered due to fulfillment of a conditional handover).


Regarding claim 28, Yiu, in view of Kim, and further in view of Susitaival, teaches the method according to claim 24.
Yiu further teaches
wherein the handover execution condition information further includes a separate handover execution condition for each target cell or target base station
([0058] - Measurement events (Events A1-A6) included in the measurement report configuration message may be determined for each candidate handover cell).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yiu, in view of Kim, and further in view of Susitaival, and further in view of Axmon.
Regarding claim 27, Yiu, in view of Kim, and further in view of Susitaival, teaches the method according to claim 24.

Wherein, upon receiving the handover execution condition information by the UE, the UE starts to evaluate whether to execute a handover procedure to a target cell
([0030] - The UE 102 operating in the network may monitor different cells (macro and micro) in order to determine whether to handover).
Yiu, in view of Kim, and further in view of Susitaival, does not teach
when the handover procedure is executed according to the handover execution condition information, a measure reporting operation for a handover execution event is controlled not to be triggered.
In the same field of endeavor, Axmon teaches the limitations not taught by Yiu, in view of Kim, and further in view of Susitaival, including
when the handover procedure is executed according to the handover execution condition information, a measure reporting operation for a handover execution event is controlled not to be triggered
([0032] Besides a threshold value for the time difference to the reference cell, the event trigger (for the report) may also contain an absolute or relative threshold for signal power, signal quality, signal to interference ratio, or similar kind of metric that prevents the UE from reporting cells (reporting includes HO Events A1-A6, see [0130]-[0135]) that would not be interesting for usage in radio resource aggregation (e.g., CoMP operation)
[0197] - Capability information is typically sent, where the information may be sent after cell change (e.g., handover etc.)).
.


Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu, et al (US PG Publication 2017/0257907), hereafter Yu, teaches handover in LTE-A-Heterogeneous network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.



/FRANK E DONADO/Examiner, Art Unit 2641

	
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646